Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing
a specified function without the recital of structure, material, or acts in support thereof, and
such claim shall be construed to cover the corresponding structure, material, or acts
described in the specification and equivalents thereof.

Use of the word “means” (or “module/step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “module/step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that pre-AIA  § 112, sixth paragraph is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “module/step for”) are presumed to invoke § 112(th) except as otherwise indicated in an Office action.
Similarly, claim elements that do not use the word “means” (or “module/step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
Regarding claim 31, the following "module for" is being treated in accordance with 112(f): "a quantizer module for determining a resource assignment..": (see fig. 15 #704 & para. 74). "an entropy encoding module for.." (see fig. 15 #706 & para. 74). “a transmitting module for..” (see fig. 15 #708 & para. 74).
Regarding claim 32, the following "module for" is being treated in accordance with 112(f): "a quantizer module for determining a resource assignment..": (see fig. 15 #704 & para. 74). "an entropy encoding module for.." (see fig. 15 #706 & para. 74). “a transmitting module for..” (see fig. 15 #708 & para. 74).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-30 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  While the claims recite a series of steps or acts to be performed, a statutory “process” under 35 U.S.C. 101 must (1) be tied to particular machine, or (2) transform underlying subject matter (such as an article or material) to a different state or thing. See page 10 of In Re Bilski 88 USPQ2d 1385. The instant claims are neither positively tied to a particular machine that accomplishes the claimed method steps nor transform underlying subject matter, and therefore do not qualify as a statutory process.
Regarding claims 27 and 29, each is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim language is directed for (1) being a computer program product implemented as computer readable 
Regarding claims 28 and 30, each is claiming a carrier signal, which is prohibited.  These two claims requires cancellation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 14-16, 27-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 2015/032728) in view of Samardzija (US 2012/0207206).
Regarding claims 1, 14, 27 and 31, Rahman describes an encoder/method performed by an encoder/computer program comprising computer readable code means to be run in an encoder of a base station system of a wireless communication network (fig. 1 & 12, cellular system with eNB (base station), for handling a data stream 
[module for] quantizing, by a quantizer, the IQ samples or IQ prediction errors of the IQ samples with a second number of bits (fig. 8 or 12 & para. 61-62, quantizing block 407 uses [log(2)K]/L bits (second number of bits) per scalar sample for vector quantization), 
[module for] entropy encoding the quantized IQ samples or IQ prediction errors applying a first entropy encoding dictionary out of a plurality of entropy encoding dictionaries (para. 94-95, entropy encoding using a (universal) Huffman code among Huffman codes (first of plurality of entropy encoding dictionaries))
transmitting, to a decoder, the entropy encoded and quantized IQ samples or IQ prediction errors over the transmission network (fig. 3 in view of fig. 13, the transmitting end (BBU or RRH) sends to receiving end (RRH or BBU), where, after (de)compression module 309 or 316 using CPRI compression module interface 509, undergoes entropy decoding 1404 or 1405, see fig. 14 & para. 103).

quantizer output being a set amplitude range, wherein such amplitude range of the quantizer is variable and set based on an acceptable signal quality value.
Samardzija also describes wireless base-station solutions comprising compression parameters for the RRH and BBU indicating the selection (para. 1 in view of para. 59), further describing:
quantizer output being a set amplitude range, wherein an amplitude range of the quantizer for the second number of bits is variable and set based on an acceptable signal quality value (para. 11-12, size/scaling factor/resolution (range) adaptively determined; such adaptation is a direct function of signal fidelity, para. 54).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that quantizer output of Rahman being an amplitude range of variable second number of bits based on acceptable signal quality value as in Samardzija.
The motivation for combining the teachings is that this result in a commensurate reduction in the cost of the transport (Samardzija para. 1).
	Regarding claims 2 and 15, Rahman and Samardzija combined describe:
wherein the acceptable signal quality value is determined based on one or more of: air interface conditions between the remote unit and the mobile station, transmission conditions of the transmission network, and transmission constraints of the transmission 
 	Regarding claim 28, Rahman describes:
	a carrier containing the computer program according to claim 27, wherein the carrier is one of an electronic signal, optical signal, radio signal or computer readable storage medium (para. 11).


Claims 4, 6, 8, 10-13, 19, 21, 23-27, 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Samardzija, and further in view of Alstad (US 2013/0346483).
Regarding claims 4 and 17, Rahman already describe use of entropy encoding dictionary, but fails to further explicitly describe:
transmitting, to the decoder, information related to the applied first encoding dictionary. 
Alstad also describe use of encoding dictionary used by the source/origin server in transmitting to the target client (fig. 1), further describing:
transmitting, to the decoder, information related to the applied first encoding dictionary (fig. 1 & para. 26, data stream of datagrams are compressed & sent from origin server 4 to client 1 comprising context ID for instructing the decoder as to which dictionaries (applied first encoding dictionary) are required to decode the various segments of original data).

The motivation for combining the teachings is that this enables a solution for simple creation & management of shared compression dictionaries (Alstad, para. 7).
Regarding claims 6 and 19, Rahman describes using (selecting) the second 
number of bits of the quantizer quantizer (para. 61-62, quantizing block 407 uses [log(2)K]/L bits (second number of bits) per scalar sample for vector quantization, which is then fed to entropy coding, fig. 12 #1201), but fails to further explicitly describe:
transmitting information on the selected second number of bits to the decoder.
Alstad also describe use of encoding dictionary used by the source/origin server in transmitting to the target client (fig. 1), further describing:
transmitting, to the decoder, information related to the applied first encoding dictionary (fig. 1 & para. 26, data stream of datagrams are compressed & sent from origin server 4 to client 1 comprising context ID for instructing the decoder as to which dictionaries (applied first encoding dictionary) are required to decode the various segments of original data).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that information related to the applied first encoding dictionary of Rahman to be conveyed to the decoder as in Alstad.
The motivation for combining the teachings is that this enables a solution for simple creation & management of shared compression dictionaries (Alstad, para. 7).
Regarding claims 8 and 21, Rahman and Samardzija combined describe using the quantization amplitude adaptation being a direct function of signal fidelity, for example, higher quantizer resolution having a larger dynamic range (para. 48 & 54), but fails to further explicitly describe:
transmitting, to the decoder, information on the set amplitude range of the quantizer. 
Alstad also describe use of encoding dictionary used by the source/origin server in transmitting to the target client (fig. 1), further describing:
transmitting, to the decoder, information on the set amplitude range of the quantizer (fig. 1 & para. 26, data stream of datagrams are compressed & sent from origin server 4 to client 1 comprising context ID for instructing the decoder as to which dictionary (comprising information on the set amplitude range of the quantizer) is required to decode the various segments of original data).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that information related to the applied first encoding dictionary of Rahman to be conveyed to the decoder as in Alstad.
The motivation for combining the teachings is that this enables a solution for simple creation & management of shared compression dictionaries (Alstad, para. 7).
Regarding claims 10, 23, 29, 32, Rahman describes a decoder/method performed by a decoder/computer program comprising computer readable code means to be run in an encoder of a base station system of a wireless communication network (fig. 3, base station system 300 comprising BBU 301 or RRH 331, each having entropy decoder 1404 & 1405 to receive data from compression module interface connected to 
[module for] receiving, from an encoder of the base station system over the transmission network, the IQ samples or IQ prediction errors of the IQ samples quantized by a quantizer of the encoder with a second number of bits, and entropy encoded with a first entropy encoding dictionary, entropy decoding the received IQ samples or IQ prediction errors (fig. 3 in view of fig. 13, receiving end (RRH or BBU) receives from transmitting end (BBU or RRH) where, after (de)compression module 309 or 316 using CPRI compression module interface 509, undergoes entropy decoding 1404 or 1405, see fig. 14 & para. 103),
[module for] applying a first entropy decoding dictionary that is the reverse of the first entropy encoding dictionary (para. 94-95, entropy decoding using a (universal) Huffman code among Huffman codes (first of plurality of entropy encoding/decoding dictionaries)).

quantizer output being a set amplitude range, wherein such amplitude range of the quantizer is variable and set based on an acceptable signal quality value.
Samardzija also describes wireless base-station solutions comprising compression parameters for the RRH and BBU indicating the selection (para. 1 in view of para. 59), further describing:
quantizer output being a set amplitude range, wherein an amplitude range of the quantizer for the second number of bits is variable and set based on an acceptable signal quality value (para. 11-12, size/scaling factor/resolution (range) adaptively determined; such adaptation is a direct function of signal fidelity, para. 54).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that quantizer output of Rahman being an amplitude range of variable second number of bits based on acceptable signal quality value as in Samardzija.
The motivation for combining the teachings is that this result in a commensurate reduction in the cost of the transport (Samardzija para. 1).
Rahman fails to further explicitly describe:
wherein the first entropy decoding dictionary is selected out of a plurality of entropy decoding dictionaries based on information related to the first entropy encoding dictionary. 

wherein the first entropy decoding dictionary is selected out of a plurality of entropy decoding dictionaries based on information related to the first entropy encoding dictionary (fig. 1 & para. 26, data stream of datagrams are compressed & sent from origin server 4 to client 1 comprising context ID for instructing the decoder as to which dictionary (comprising information on the set amplitude range of the quantizer) is required to decode the various segments of original data).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify the first entropy decoding dictionary in Rahman is selected out of a plurality of entropy decoding dictionaries based on information related to the first entropy encoding dictionary as in Alstad.
The motivation for combining the teachings is that this enables a solution for simple creation & management of shared compression dictionaries (Alstad, para. 7).
Regarding claims 11 and 24, Rahman describes receiving from encoder & de-quantizing. Rahman and Samardzija combined describe:
receiving, from the encoder, information on a set amplitude range of the encoder (Samardzija para. 1 in view of para. 59, base-station solutions comprising compression parameters for the RRH and BBU indicating the selection, comprising size/scaling factor/resolution (range) adaptively determined, para. 11-12),
de-quantizing by a de-quantizer, the entropy decoded IQ samples or IQ prediction errors from the second number of bits into the first number of bits (par. 62, 
Rahman, Samardzija and Alstad combined describe:
 the de-quantizer setting an amplitude range for the de-quantization according to the received information on the set amplitude range of the encoder (Alstad, fig. 1 & para. 26, data stream of datagrams are compressed & sent from origin server 4 to client 1 comprising context ID for instructing the decoder as to which dictionary (comprising information on the set amplitude range of the quantizer) is required to decode the various segments of original data).
Regarding claims 12 and 25, Rahman, Samardzija and Alstad combined describe:
receiving, from the encoder, the information related to the first entropy encoding dictionary (Alstad, fig. 1 & para. 26, data stream of datagrams are compressed & sent from origin server 4 to client 1 comprising context ID for instructing the decoder as to which dictionary (comprising information on the set amplitude range of the quantizer) is required to decode the various segments of original data).
Regarding claims 13 and 26, Rahman and Samardzija combined describe:
further comprising receiving, from the encoder, the information related to the first entropy encoding dictionary (fig. 1 & para. 26, data stream of datagrams are compressed & sent from origin server 4 to client 1 comprising context ID for instructing the decoder as to which dictionary (comprising information on the set amplitude range of the quantizer) is required to decode the various segments of original data).
	Regarding claim 30, Rahman describes:
.

Claims 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Samardzija, and further in view of Mousley (US 5,233,349).
Regarding claims 4 and 17, Rahman fails to further explicitly describe:
 wherein only the most significant bits of the quantized IQ samples or IQ prediction errors are entropy encoded. 
 	Mousley also describes wireless transmission & encoding/decoding (title), further describing:
	only the most significant bits are being encoded (col. 9 lines 6-10).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the quantized IQ samples to be entropy encoded in Rahman and Samardzija to only encode most significant bits as in Mouseley.
	The motivation for combining the teachings is that this improves the coding efficiency per parameter (Mouseley, col. 9 lines 8-10).

Allowable Subject Matter
Claims 3, 5, 7, 12, 16, 18, 20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 16, the prior art fails to further explicitly describe:
wherein the first entropy encoding dictionary is applied based on the second number of bits and on the set amplitude range of the quantizer. 
	The closest prior art, (US 2015/0278268) describing compression for network communication (fig. 1) where encode module determines a node dictionary based on segment list tree & path node list tree, in combination with Rahman and Samardzija, fail the render the above claim features as a whole obvious.
Regarding claims 5 and 18, the prior art fails to further explicitly describe:
wherein the plurality of entropy encoding dictionaries comprise the first entropy encoding dictionary adapted to be applied for a first span of settable amplitude ranges including the set amplitude range and a second entropy encoding dictionary adapted to be applied for a second span of settable amplitude ranges. 
Regarding claim 7 and 20, the prior art fails to further explicitly describe:
wherein the plurality of entropy encoding dictionaries comprise the first entropy encoding dictionary adapted to be applied for a first span of settable amplitude ranges including the set amplitude range and a first value of the second number of bits, and a second entropy encoding dictionary adapted to be applied for a second span of selectable amplitude ranges and a second value of the second number of bits different from the first value. 
Regarding claims 12 and 25, the prior art fails to further explicitly describe:
receiving, from the encoder, information on the second number of bits. 


 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Karkkainen (US 2017/0237715) describing entropy encoding/decoding method (title), Lashdan (US 2014/0016865) describing receiving IQ sample & entropy encoding quantized sample prediction error (abstract), Cheong (US 2016/0366410) describing qunatization, entropy encoding & refining quantized residual data (fig. 1), Rave (US 2011/0206166) describing quantization of likelihood quotients (title), Lin (US 2008/0253460) describing an inventive method of entropy encoding (title), Amer (US 2016/0119619) describing encoding instantanesou decoder refresh (abstract), Wilson (US 6,396,958) describing quantization & entropy coding before transmission (fig. 1), Narayanan (US 2011/0145313) describing data transport compression based on an encoding dictionary patch (abstract), Chono (US 2010/0172593) describing entropy encoding selecting process based on quantizing step size and average quantizing step size(para. 104, 107, 109), and Allamanche (US 7,308,099) describing entropy encoding of the quantized spectral values (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469